DETAILED ACTION
Claims 1-33 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2020, has been entered.

Information Disclosure Statement
In the IDS submitted on April 1, 2021, applicant did not cite relevant page numbers for NPL citations 1 and 2, as required by 37 CFR 1.98(b)(5).  The examiner has annotated the IDS to include page numbers.  To ensure consideration of references cited in the future, please ensure all citations are in compliance with 37 CFR 1.98.

Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0050] and [0063], applicant associates a round operand control field with number 150, but in at least FIG.1A, it is the augmentation operation field that is associated with field 150.
In paragraph [0077], both instances of “lower 6” should be replaced with --lower 16--.
In paragraph [0081], “…scientific (throughput).” is grammatically incorrect and must be reworded.  Something appears to be missing before the period (perhaps “computing”, which appears after “scientific” earlier in the same paragraph).
In paragraph [0086], “a register maps” is grammatically incorrect and must be reworded.
In paragraph [0095], replace “506A part” with --part 506A--.
In paragraph [0095], replace “504” with --506--.
In paragraph [00100], “capable of execution the” is grammatically incorrect and must be reworded.
In paragraph [00103], replace “is couples” with --couples--.
In paragraph [00109], insert --and-- before “coprocessor 745” in the last line.
In paragraph [00117], “an static” is grammatically incorrect and must be reworded.
In paragraph [00125], both instances of “an first” are grammatically incorrect and must be reworded.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
In the 4th to last line, replace “to scale” with --for scaling--.
Claim 2 is objected to because of the following informalities:
In line 2, insert --the-- before “scaling” to appropriately tie the scaling of claim 1 to that in claim 2.
Claim 9 is objected to because of the following informalities:
In the 4th to last line, replace “to scale” with --for scaling--.
Claim 10 is objected to because of the following informalities:
In line 1, insert --the-- before “scaling” to appropriately tie the scaling of claim 9 to that in claim 10.
Claim 19 is objected to because of the following informalities:
In line 1, insert --the-- before “scaling” to appropriately tie the scaling of claim 18 to that in claim 19.
Claim 27 is objected to because of the following informalities:
In line 2, insert --the-- before “scaling” to appropriately tie the scaling of claim 26 to that in claim 27.
Claims 2-8, 10-17, 20, and 28 are objected to due to their dependence on an objected-to claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-33 are allowed over the prior art, for reasons set forth in a previous Office Action.
Furthermore, in the independent claims, the examiner wishes to clarify that each of the final results is necessarily different from its corresponding pre-scaled result.  That is, some scaling must occur to change the pre-scaled results into the final results.  As such, while “no shifting” may be an option for scaling circuitry (e.g. in claim 3), it would not be the option selected to generate the final results of claim 1.

Conclusion
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/David J. Huisman/Primary Examiner, Art Unit 2183